REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-8, 12, 14-17, 19, 21, and 22 are allowed. 

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on April 22nd, 2021, with respect to the prior art rejections of the claims, have been fully considered and are persuasive. The prior art rejections have accordingly been withdrawn. 

Regarding claim 1 and 14 the closest prior art is Van Herpen et al. (WO 2013/093741 A1) in view of Jacobsen et al. (US 5,781,164).
Regarding claim 1, Van Herpen teaches a method comprising:
forming at least one optical diffuser, the forming of the at least one optical diffuser including:
forming a first layer of a first material;
forming a second layer of a second material on the first layer to form a stack, the second layer having a plurality of openings;
filling the plurality of openings in the second layer with a third layer of a third material, the second and third layers forming a diffusing layer of the at least one optical diffuser,

Jacobsen further teaches forming an optical device, including a first layer, on a silicon wafer.
	However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including bonding, while the first, second, third, and fourth layers are physically coupled to the silicon wafer, a glass substrate to the fourth layer, the glass substrate being spaced from the silicon wafer by the first, second, third, and fourth layers after being bonded to the fourth layer; and completely removing the silicon wafer from the first, second, third, and fourth layers subsequent to bonding of the glass substrate to the fourth layer.

Regarding claim 14, Van Herpen teaches a method comprising:
forming at least one optical diffuser, the forming of the at least one optical diffuser including:
forming a first layer of a first material;
forming, on the first layer of the first material, a second layer of a second material;
forming a plurality of through openings in the second layer, at least one of the plurality of through openings in the second layer having a shape that lacks symmetry;
forming a third layer of a third material in the plurality of through openings in the second layer, the second and third layers forming a diffusing layer of the at least one optical diffuser,
forming, on the second and third layers, a fourth layer of the first material.
However, in an analogous optical element field of endeavor Jacobsen teaches forming an optical device, including a first layer, on a silicon wafer. 
	However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 14 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including placing, while the first, second, third, and fourth layers are on the silicon wafer, a glass substrate on the fourth layer, the glass substrate being spaced from the silicon wafer by the first, second, third, and fourth layers after being placed on the fourth layer; and completely separating the silicon wafer from the first, second, third, and fourth layers subsequent to the placing of the glass substrate on the fourth layer.

Regarding claim 8 the closest prior art is Van Herpen et al. (WO 2013/093741 A1)
Regarding claim 8, Van Herpen teaches an optical diffuser comprising:
a first layer of a first material;
a second layer of a second material on the first layer, the second layer including a plurality of through openings, at least one of the plurality of through openings in the second layer having a shape that lacks symmetry;
a third layer of a third material in the plurality of through openings in the second layer;
a fourth layer of the first material on the second and third layers.
	However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 8 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including a fifth layer of the second material on the fourth layer, the fifth layer including a plurality of through openings, at least one of the plurality of through openings in the fifth layer having a shape that lacks symmetry, a sixth layer of the third material in the plurality of through openings in the fifth layer; and a seventh layer of the first material on the fifth and sixth layers, the glass substrate being on the seventh layer.

Regarding claims 2, 3, 5-7, 12, 15-17, 19, 21, and 22, these claims depend on an allowed base claim and are therefore allowable for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872